DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 26 July 2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because figs. 5-9 and 11-13 are cross-sectional views but lack cross-hatching.  See 37 CFR 1.84 (h)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 20 each recite “an endface” in. The claims then later recite “a first endface and a second endface”. It is unclear how many endfaces are being required by the claims. Is one of the first and second endfaces equivalent to the endface recited previously, or are the claims reciting two new endfaces? Clarification is required.
Claim 7 recites the limitation "the reduced outer diameter portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears this claim should depend from claim 6.
The term “gall resistant” in claim 9 is a relative term which renders the claim indefinite. The term “”gall resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be treated as only requiring stainless steel.
The remaining claims are rejected based on their dependency.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 11, and 17-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wachinger et al. (US 2017/0122918 hereinafter “Wachinger”).
In regards to claim 1, Wachinger discloses a fitting for fluidic coupling in a chromatography system comprising: 
a compression screw (50) including an axial bore, a threaded portion, and a drive end (see paragraphs [0096] -[0097]); 
a tube assembly (see fig. 7) including a tube sleeve (45) and an inner tube (20) disposed through the tube sleeve, the tube sleeve and the inner tube each extending to an endface (left end as shown in fig. 6) of the tube assembly, the tube sleeve including an outer surface; 
a seal body (30) extending between a first endface (32) and a second endface (33), the first endface abutting the endface of the tube assembly (shown in fig. 7), the seal body including an outer surface; and 
a collar (40) secured to the outer surface of the tube sleeve and the outer surface of the seal body.
In regards to claim 4, Wachinger further discloses the seal body is made of at least one of a high temperature polyimide and polyether ether ketone (see paragraph [0049]).
In regards to claim 5, Wachinger further discloses the collar includes a thin wall portion extending from a first end (right end), and a thick wall portion extending from the thin wall portion to a second end (left end), wherein a circumferential interior ridge (at 43) is defined by a difference in thickness between the thin wall portion and the thick wall portion, wherein the circumferential interior ridge defines a surface that contacts the endface of the tube assembly (shown in fig. 7).
In regards to claim 10, Wachinger further discloses the seal body includes an inner bore having dimensions that are equal or larger than an inner diameter of the inner tube (shown in fig. 7).
In regards to claim 11, Wachinger further discloses the seal body is configured to deform over the second end when compressed against a surface of a receiver fitting (fig. 7 shows this capability).
In regards to claim 17, Wachinger discloses a method of fluidic coupling in a chromatography system comprising: 
providing a fitting including: 
a compression screw (50) including an axial bore, a threaded portion, and a drive end (see paragraphs [0096] - [0097]); 
a tube assembly including a tube sleeve (45) and an inner tube (20) disposed through the tube sleeve, the tube sleeve and the inner tube each extending to an endface of the tube assembly, the tube sleeve including an outer surface;
a seal body (30)  extending between a first endface (32) and a second endface (33), the first endface abutting the endface of the tube assembly (shown in fig. 7), the seal body including an outer surface; and 
a collar (40) secured to the outer surface of the tube sleeve and the outer surface of the seal body; and 
fluidically coupling the fitting to a receiver (60) fitting of a liquid chromatography system by hand tightening the compression screw without a tightening tool.	
In regards to claim 18, Wachinger further discloses maintaining a fluid tight seal between the first endface of the seal body and the endface of the tube assembly; conveying fluid through the inner tube and an axial opening of the seal body; and avoiding any leaking of the fluid between the tube sleeve, the inner tube, and the collar (by use of seal 30).
In regards to claim 19, Wachinger further discloses deforming the seal body over an end of the collar when compressed against a surface of a receiver fitting (see at least paragraph [0033] and fig. 7).
In regards to claim 20, Wachinger discloses a fluidic coupling in a chromatography system comprising: 
a fitting for fluid coupling comprising:
a compression screw (50) including an axial bore, a threaded portion, and a drive end (see paragraphs [0096] -[0097]); 
a tube assembly (see fig. 7) including a tube sleeve (45) and an inner tube (20) disposed through the tube sleeve, the tube sleeve and the inner tube each extending to an endface (left end as shown in fig. 6) of the tube assembly, the tube sleeve including an outer surface; 
a seal body (30) extending between a first endface (32) and a second endface (33), the first endface abutting the endface of the tube assembly (shown in fig. 7), the seal body including an outer surface; and 
a collar (40) secured to the outer surface of the tube sleeve and the outer surface of the seal body; and
a receiver fitting (200) having a threaded bore (62) and an inner bore having a sealing surface at an end opposite the threaded bore, the receiver fitting having a channel extending from the sealing surface to pass a fluid (shown in fig. 3).
In regards to claims 21 and 22, Wachinger further discloses the threaded portion of the compression screw is engaged with the threaded bore of the receiver fitting pushing the second endface of the seal body against the sealing surface of the receiver fitting, wherein the seal body creates a fluid tight seal between the outer surface of the seal body and the tube assembly endface such that fluid conveyed through the inner tube and an axial opening of the seal body does not leak between the tube sleeve, the inner tube, and the collar (see paragraphs [0097] - [0098]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wachinger as applied to claim 1 above, and further in view of Graham et al. (WO 2016/065334A1 hereinafter “Graham”).
In regards to claims 2 and 3, Wachinger discloses the coupling of claim 1, but does not disclose the tube sleeve and the inner tube are welded together at the endface (see paragraph [00064]), wherein the endface is a polished surface.
However, Graham teaches a similar coupling, wherein the tube sleeve (12) and the inner tube (19) are welded together at the endface, wherein the endface is a polished surface (see paragraph [0073]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the coupling of Wachinger with the inner tube and tube sleeve welded together, in order to prevent rotation of either independent of the other, as taught by Graham at paragraph [00064].
In regards to claim 8, Wachinger discloses the coupling of claim 1, but does not disclose the compression screw includes a knurled grip portion located at a grip end opposite the drive end, the knurled grip portion configured to facilitate hand tightening of the compression screw into a receiver fitting.
However, Graham teaches a similar coupling, wherein the compression screw (1001) includes a knurled grip portion (1020) located at a grip end opposite the drive end, the knurled grip portion configured to facilitate hand tightening of the compression screw into a receiver fitting (see fig. 15).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the compression screw of Wachinger with a knurled grip portion, in order to allow the user to better grip the nut, as knurling is widely used to improve grip. 
In regards to claim 9, Wachinger discloses the coupling of claim 9 but does not disclose the compression screw made of “gall resistant” stainless steel.
However, Graham teaches a similar coupling, wherein the compression screw (1001) is made from stainless steel (see paragraph [00092]).
It would have been obvious before the effective filing date to one having ordinary skill in the art to modify Wachinger by making the compression nut from stainless steel due to its corrosion resistance, strength, etc.  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wachinger as applied to claim 5 above, and further in view of Graham et al. (US 2016/0305586 hereinafter “Graham ‘586”).
In regards to claims 6 and 7, Wachinger discloses the coupling of claim 5, and further discloses the thick wall portion of the collar is press fit over the seal body (shown in fig. 7).  Wachinger does not disclose the tube sleeve includes a reduced outer diameter portion extending from the endface, wherein the thin wall portion of the collar extends over the reduced outer diameter portion of the tube sleeve, wherein the thin wall portion of the collar is press fit over the reduced outer diameter portion of the tube sleeve, and wherein the thick wall portion of the collar is press fit over the seal body.
However, Graham ‘586 teaches a similar coupling, wherein a tube sleeve (12) includes a reduced outer diameter portion (at “17”) extending from an endface, wherein a thin wall portion of a collar (14)  extends over the reduced outer diameter portion of the tube sleeve.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the coupling of Wachinger with a reduced outer-diameter tubing portion and the thin portion of the collar extending over the reduced diameter tubing portion, in order to prevent the collar and tube sleeve from being detached from one another, as taught by Graham ‘586 at paragraph [0095].
It is noted that “press fit”  is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since “press-fit” adds no further structure to be “over”, the limitations have been met.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wachinger as applied to claim 1 above, and further in view of Jencks et al. (USP 9,334,989 hereinafter “Jencks”).
Wachinger discloses the coupling of claim 1, but does not disclose a ring welded to the tube assembly configured to be pushed by the compression screw during tightening.
However, Jencks teaches a similar coupling having a ring (68) welded to the tube assembly configured to be pushed by the compression screw during tightening (see column 5, lines 42-65). 	
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the coupling of Wachinger with a welded ring, in order to prevent a user from further tightening the compression screw, thus preventing damage to the system, as taught by Jencks at column 5, lines 42-65.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar fluidic coupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679 
08/04/2022